Citation Nr: 0534931	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for Charcot Marie Tooth 
disease/muscular dystrophy, to include claim for bilateral 
ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied service connection for a bilateral 
ankle condition, finding that the veteran had not submitted 
new and material evidence to reopen the claim, and denied 
service connection for Charcot Marie Tooth disease/muscular 
dystrophy.  In reports of contact dated in June 2004 and July 
2004, the veteran stated that he wanted to withdraw his claim 
to reopen service connection for a bilateral ankle condition 
based on new and material evidence, as he considered his 
bilateral ankle condition to be a part of his Charcot Marie 
Tooth disease/muscular dystrophy.  The RO later amended the 
claim to show service connection for Charcot Marie Tooth 
disease/muscular atrophy, to include a claim for bilateral 
ankle condition in the July 2004 supplemental statement of 
the case.  The Board notes that although the veteran 
indicated verbally that he wanted to withdraw his claim to 
reopen service connection for a bilateral ankle condition, he 
did not submit his intent in writing.  As such, this issue is 
still before the Board.  See 38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  In February 1990, the RO denied service connection for a 
bilateral ankle disability, on the basis that the veteran had 
not submitted new and material evidence to reopen his claim.  
The veteran was notified of this decision and his appellate 
rights, but did not file an appeal.

2.  Evidence received since the final February 1990 RO 
decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim for a 
bilateral ankle disability.

3.  Charcot Marie Tooth disease/muscular dystrophy, to 
include bilateral ankle condition has been diagnosed and 
found to be a hereditary or genetic condition, which clearly 
and unmistakably pre-existed service.

4.   The competent and most probative medical evidence of 
record clearly and unmistakably shows that the veteran's pre-
service Charcot Marie Tooth disease/muscular dystrophy, to 
include bilateral ankle condition did increase in severity 
during service, but not beyond the natural progress of the 
disease.


CONCLUSIONS OF LAW

1.  The February 1990 RO decision denying the claim of 
service connection for a bilateral ankle disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the February 1990 RO 
decision is new and material, and the claim of service 
connection for a bilateral ankle disability is reopened.   38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Charcot Marie Tooth disease/muscular dystrophy, to 
include a bilateral ankle condition preexisted service and 
was not aggravated therein. 38 U.S.C.A. §§ 1131, 1132, 1153, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 New and material evidence

The RO originally denied service connection for an ankle 
disability in November 1976.  In December 1986, the RO denied 
service connection for a right ankle disability.  An April 
1988 rating decision also notes that the bilateral ankle 
disability is not service-connected.

In January 1990, the veteran filed a claim to reopen service 
connection for a bilateral ankle disability.  Evidence 
considered at that time included VA medical records dated 
from April 1987 to January 1990, and an October 1989 private 
hospital x-ray report.  

An April 1987 VA medical record shows a diagnosis of Charcot 
Marie Tooth disease.  An October 1989 private x-ray 
examination report shows left tissue swelling in the left 
ankle with some bony densities from old fractures.  A 
December 1989 VA consultation report shows unstable left 
ankle with prominence of the lateral malleolus and 
possibility of laxity of the lateral ligament.  In January 
1990, a VA x-ray examination report shows a positive Drawer 
of his ankle with tenderness over the anterior talofibular 
ligament and swelling.  There were no arthritic changes 
found.

The RO denied the veteran's service connection claim for a 
bilateral ankle disability in February 1990, on the basis 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The veteran was provided notice of this 
decision, but did not file an appeal.  As such, the RO's 
February 1990 decision is final.  38 U.S.C.A. § 7105.  

In June 2001, the veteran filed an application to reopen his 
service-connection claim a bilateral ankle disability.  
Evidence submitted since that time includes private medical 
records dated from March 1996 to May 2004, VA medical records 
dated from June 2001 to July 2004, and an Internet article on 
Charcot Marie Tooth disease.  

The private medical records dated from March 1996 to May 2004 
show findings of Charcot Marie Tooth disease; and a May 2004 
letter from a private physician shows a medical opinion that 
the veteran's Charcot Marie Tooth disease was aggravated by 
service.  VA medical records dated from June 2001 to July 
2004 show diagnoses of Charcot Marie Tooth disease and 
muscular dystrophy.  VA medical opinions dated in October 
2003 and July 2004 also show findings that the veteran's 
Charcot Marie Tooth disease was not aggravated by service.

Although the February 1990 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the private medical records dated from 
March 1996 to May 2004 and VA medical records dated from June 
2001 to July 2004 are new and material.  The evidence is new 
because it was not submitted previously to the RO, and the RO 
did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material, because 
it includes a continued diagnosis of Charcot Marie Tooth 
disease and muscular dystrophy, and a medical opinion finding 
that these diseases were aggravated by service.  This 
evidence bears directly and substantially upon the issue of 
service connection.  Additionally, the evidence is neither 
cumulative nor redundant, and in connection with other 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board finds that the evidence is both new and 
material, and serves to reopen the veteran's service 
connection claim.  38 C.F.R. § 3.156(a).

The Board has considered the veteran's claim to reopen 
service connection for a bilateral ankle condition based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome, as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for bilateral 
ankle disability.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  
Additionally, on appeal, the bilateral ankle disability is 
considered as part of the Charcot Marie Tooth 
disease/muscular dystrophy.  As such, the issue addressed is 
service connection for Charcot Marie Tooth disease/muscular 
dystrophy, to include claim for bilateral ankle condition.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a September 2001 VA letter, 
prior to the July 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for muscular dystrophy.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
and would determine whether any additional information was 
needed to process his claim.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional evidence, so that VA could help by getting that 
evidence.  The RO notified the veteran again in March 2004 
and modified the service connection claim to include Charcot 
Marie Tooth disease and muscular dystrophy.

In the July 2002 rating decision, October 2003 statement of 
the case, and the July 2004 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection claims, and provided a 
detailed explanation why service connection was not warranted 
for Charcot Marie Tooth disease/muscular dystrophy, to 
include claim for bilateral ankle condition, under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records dated October 1989 to May 
2004, and VA medical records dated from April 1987 to June 
2004.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2002 and 
October 2003, with a July 2004 addendum, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for Charcot Marie Tooth 
disease/muscular dystrophy, to include claim for bilateral 
ankle condition.  In January 2003, he submitted a statement 
that his medical records show that he had pes planus prior to 
entry into service and that in service, he had frequent 
muscle injuries, strains, and sprains.  He also stated that 
had he received a thorough examination during one of these 
episodes in service, evidence of Charcot Marie Tooth disease 
would have been detected.  He indicated that he firmly 
believes that wear and tear on the muscles and nerves in the 
lower extremities definitely aggravated his condition during 
military service, which resulted in deterioration in that 
area and a permanent disability, necessitating the wearing of 
braces.  On his VA-Form 9, he stated that his condition was 
aggravated during basic training and that his sergeant told 
him not to get airborne due to his weak ankles.  He noted 
that he had more severe symptoms in Korea in 1961 and 1962 
and that he stepped on something and sprained his ankle.  He 
stated that his ankle was really swollen and that he spent 
about a week recovering.  He also noted that later he had to 
go back for a second cast.  An individual, who indicated that 
he was best friends with the veteran, submitted a lay 
statement dated in February 2004 that he recalled the veteran 
spraining his ankle during basic training, while running or 
during training exercises.  He noted that the veteran's ankle 
swelled and he limped around and that the sergeant talked to 
him about his ankle and foot problems.  The veteran also 
submitted an Internet article on Charcot Marie Tooth disease.  
In sum, the veteran contends that his Charcot Marie Tooth 
disease/muscular dystrophy, to include a bilateral ankle 
condition, was aggravated by his service, thus entitling him 
to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Initially the evidence shows current findings of Charcot 
Marie Tooth disease, muscular dystrophy, and a bilateral 
ankle disability.

An April 1987 VA medical record shows a diagnosis of Charcot 
Marie Tooth disease.  

An October 1989 private x-ray examination report shows left 
tissue swelling in the left ankle with some bony densities 
from old fractures.  A December 1989 VA consultation report 
shows unstable left ankle with prominence of the lateral 
malleolus and possibility of laxity of the lateral ligament.  
A January 1990 VA x-ray examination report shows a positive 
Drawer of his ankle with tenderness over the anterior 
talofibular ligament and swelling.  There were no arthritic 
changes found.

Private medical records dated from March 1996 to May 2004 
show findings of Charcot Marie Tooth disease.  VA medical 
records dated from June 2001 to July 2004 show diagnoses of 
Charcot Marie Tooth disease and muscular dystrophy.

The next issue is whether there is any in-service incurrence 
or aggravation of Charcot Marie Tooth disease/muscular 
dystrophy, to include a bilateral ankle disability.

At entry into service, an August 1980 induction examination 
report shows pes cavus, mild, asymptomatic.  

An April 2002 VA examination report notes that the veteran 
had a familial tendency for Charcot Marie Tooth muscular 
dystrophy, including his son, three brothers, and two nieces, 
who were positive for this disorder.  The examiner also noted 
that the veteran had an existing pes cavus upon entry into 
the service, which she found could be an early indication of 
Charcot Marie Tooth muscular dystrophy.  The examiner's 
impression was that Charcot Marie Tooth muscular dystrophy 
was of genetic origin, and was obviously present prior to 
service, as evident by the pes cavus that was noted, and the 
veteran's frequent muscular injuries, strains, and sprains 
with falls that manifested during service.  

A subsequent VA examination report in October 2003 notes the 
April 2002 findings and does not dispute them.  The October 
2003 VA examiner also cited research that Charcot Marie Tooth 
Disorder was dominantly inherited, and onset was typically in 
the second or third decade.

While Charcot Marie Tooth/muscular dystrophy, to include a 
bilateral ankle condition was not noted at the time of entry 
into service, the pre-service findings of pes cavus, along 
with the April 2002 and October 2003 VA medical opinions 
provide clear and unmistakable evidence of a preexisting 
genetic condition.  As such, the issue becomes whether the 
veteran's Charcot Marie Tooth disease/muscular dystrophy, to 
include bilateral ankles was aggravated by service.  See 
38 C.F.R. § 3.304(b).  Specifically, the Board must determine 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing Charcot Marie Tooth disease/muscular 
dystrophy, to include bilateral ankles was not aggravated by 
service.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); see 
VAOGCPREC 3- 2003 (July 16, 2003); see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).

The service medical records show that the veteran sprained 
his left ankle in June 1961.  It was noted that he had had 
trouble with his ankle before.  A February 1962 medical 
record shows the veteran sprained his left ankle and was 
returning to have a cast removed.  A March 1962 medical also 
shows a sprained left ankle.  A May 1962 medical record shows 
the veteran reported cramps in his legs, foot trouble, and 
swollen and painful joints.  At discharge in June 1962, the 
veteran's physical examination was normal.  Based on these 
in-service findings, it cannot be found that there clearly 
and unmistakably was no increase in the veteran's genetic 
Charcot Marie Tooth disease/muscular dystrophy, to include a 
bilateral ankle disorder in service.  See Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; VAOGCPREC 3- 2003 (July 16, 2003); see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  
Therefore, the issue becomes whether the in-service increase 
in severity of the Charcot Marie Tooth disease/muscular 
dystrophy, to include a bilateral ankle disorder was beyond 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417; 
Wagner v. Principi, 370 F. 3d 1089, 1096.

Upon review, the record shows both evidence for and against 
the claim.

The favorable evidence consists of a May 2004 letter from a 
private physician, who states that the veteran is his patient 
and has a history of Charcot Marie Tooth disease, also known 
as hereditary motor sensory neuropathy.  He stated that as a 
consequence of his progressive neurologic disorder, the 
veteran had ascending motor and sensory deficits in his arms 
and legs and that it was his understanding that the veteran 
repeatedly injured his ankles while in the armed service.  He 
found that the veteran's underlying neurologic disease likely 
predisposed him to the ankle injuries but that these injuries 
would not have occurred if he was not in the military 
performing vigorous physical activities.  He noted that 
through his experience in working with individuals with 
Charcot Marie Tooth disease, ankle injuries are a common 
consequence due to poor motor control about the ankle; and 
once the ankle sprain occurs and the ligaments become lax, 
recurrent injuries are common.  The physician thus found that 
based on the history he had gathered from the veteran "it is 
clear that, at least in part, some of his ankle difficulties 
are due to his work while in the armed services."

The unfavorable evidence consists of an October 2003 VA 
examination report, which shows a medical opinion that "it 
is not at least as likely as not that [the veteran's] Charcot 
Marie Tooth disorder progressed at an abnormally high rate."  
The examiner also stated that "his condition was not 
aggravated beyond normally expected progression by injury, 
treatment, or other circumstances related to the period of 
active military service."  The examiner listed the in-
service and post-service findings, and cited research that 
Charcot Marie Tooth Disorder was a progressive neuropathic 
muscular condition causing progressive weakness, wasting of 
skeletal muscles, and sensory changes (peripheral 
neuropathy).  The examiner also noted that other 
characterization included slow, progressive degeneration of 
the muscles in the foot, lower leg, hand, and forearm, with a 
mild loss of sensation in the limbs, fingers, and toes.  

On a July 2004 VA addendum to the October 2003 VA examination 
report, a nurse practitioner stated that record shows the 
veteran's condition "essentially followed a relentlessly 
progressive course that preexisted military duty" and that 
literature showed that most of the veteran's symptoms 
mirrored the natural progression of this disorder.  The nurse 
thus found that the veteran's "Charcot Marie Tooth disorder 
is clearly and unmistakably hereditary and his condition was 
not likely aggravated or worsened beyond the natural 
progression by his military duty."

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the claim.  While 
the May 2004 private examiner noted that the veteran's 
Charcot Marie Tooth disorder weakened his ankles, which 
caused an increase in his disability due to physical activity 
in service, he did not specifically find that the increase 
was beyond the natural progress of the disease.  He stated 
that at least some of the veteran's ankle disability was due 
to activity in service.  However, the October 2003 VA 
examiner made specific findings that the increase in the 
veteran's genetic disease was due to its natural progress, 
based on a review of the claims file.  The VA examiner also 
cited research that Charcot Marie Tooth disease is a 
progressive neuropathic muscular condition.  Moreover, the 
July 2004 VA addendum report confirms the October 2003 
opinion and indicates that, based on the record, the 
veteran's symptoms mirror the natural progression of this 
disorder.  The Board also notes that the October 2003 and 
July 2004 opinions are more probative because they are based 
on a review of the claims file, while the May 2004 private 
physician indicated that his opinion was based on history 
gathered from the veteran.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the opinion of a physician that is based on 
a review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history).  

Accordingly, the October 2003 VA examination report and July 
2004 addendum provide clear and unmistakable evidence to 
rebut the presumption of in-service aggravation of Charcot 
Marie Tooth disease/muscular dystrophy, to include a 
bilateral ankle disability.  See 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 
U.S.C. § 1111 (emphasis added)); VAOGCPREC 3- 2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003).  Service connection for congenital or 
developmental defects is precluded by law, in the absence of 
aggravation by superimposed disease or injury. 38 C.F.R. 
§ 3.303(c); See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).    

Although the veteran has indicated that his current Charcot 
Marie Tooth disorder/muscular dystrophy, to include a 
bilateral ankle condition was aggravated by service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that the pre-existing Charcot Marie Tooth 
disorder/muscular dystrophy, to include a bilateral ankle 
condition was not aggravated by service.  Competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such experts. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for Charcot Marie 
Tooth disorder/muscular dystrophy, to include a bilateral 
ankle disability is denied.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine.  
However, as the evidence is not equibalanced, in this regard, 
the benefit-of-the-doubt-doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Charcot Marie Tooth 
disorder/muscular dystrophy, to include a bilateral ankle 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


